A. J. WALKER, C. J.—
An action on the case will lie, tb recover damages for the malicious and illegal suing out of the process of the courts. — McKellar v. Couch, at the last term. The liability to such action extends to the attorney or agent who sues out such process through malice. — Wood v. Weir & Sayre, 5 B. Monroe, 546; Drake on Attachment, § 727; Kirksey v. Jones, 7 Ala. 622. These principles are conclusive to show that there was no error in the charge of the court prejudicial to the appellant.
Judgment affirmed.